Citation Nr: 0331589	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for bronchitis with 
obstructive and restrictive components and history of 
asbestos exposure, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran retired in January 1975 after more than 19 years 
of active duty.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The VCAA and its implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A review of the claims folder reveals that the veteran 
submitted a claim for entitlement to an increased rating for 
bronchitis, with obstructive and restrictive components and 
history of asbestos exposure, in August 2000.  The RO denied 
the veteran's claim in August 2001.  The veteran perfected 
his appeal in February 2002.  A review of the record reveals 
that the RO has not sent the veteran notification of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim.  
Furthermore, the RO has not notified the veteran of which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  The RO 
did send the veteran a letter in March 2001, however this 
letter provided information as to how to obtain service 
connection for a disability, and did not discuss information 
related to how to obtain an increased rating for a pulmonary 
disability.  Consequently, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

In an October 2003 informal hearing presentation, the 
veteran's representative asserted that is was likely that the 
veteran's pulmonary disability had increased in severity 
since the December 2001 VA pulmonary examination.  The 
representative requested that the veteran be provided a new 
VA pulmonary examination.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  In particular, the 
RO should issue a letter to the appellant 
setting forth the specific information 
and evidence necessary to substantiate 
the issue on appeal, and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.  

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have recently treated or examined his 
pulmonary disability.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such identified treatment or examinations 
which are not currently of record.  This 
should include requesting copies of 
medical records from Martin's Point 
Health Care in Portland, Maine, dated 
from May 2001.  All records obtained 
should be associated with the veteran's 
claims file.

3.  The RO should arrange the veteran to 
be examined by a VA pulmonary specialist.  
All necessary tests and studies should be 
performed, including pulmonary function 
tests, and all findings are to be 
reported in detail.  The results of the 
pulmonary function tests should be 
included in the report.  It is essential 
that the pulmonary function study 
contains the full range of results 
necessary to rate the disability under 
the current diagnostic criteria (FEV-1, 
FEV-1/FVC, DLCO (SB), maximum oxygen 
consumption).  The results of the 
pulmonary function tests post-drug or 
inhalation therapy must be reported.  The 
presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, and if it does 
not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




